EXHIBIT 10.39

  

MANAGEMENT RETENTION AGREEMENT

 

THIS MANAGEMENT RETENTION AGREEMENT is entered into on this _____ day of
____________________, 20___ by and between OLYMPIC STEEL, INC. (the "Company"),
and _________________________ ("Employee").

 

WITNESSETH:

 

WHEREAS, Employee is an executive officer of the Company and an integral part of
its management;

 

WHEREAS, the Company desires to assure itself of continuity of management in the
event of any threatened or actual Change in Control (as hereafter defined);

 

WHEREAS, the Company desires to provide inducements for Employee not to engage
in activity competitive with the Company;

 

WHEREAS, the Company desires to assure itself, in the event of any threatened or
actual Change in Control, of the continued performance of services by Employee
on an objective and impartial basis and without distraction by concern for his
employment status and security; and

 

WHEREAS, Employee is willing to continue in the employ of the Company but
desires assurance that his responsibilities and status as an executive of the
Company will not be adversely affected by any threatened or actual Change in
Control.

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

1.     Operation of Agreement. This Agreement shall be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement shall not be operative unless and until there
has been a Change in Control while Employee is in the employ of the Company. The
term "Change in Control" shall mean, but not be limited to: (a) the first
purchase of shares pursuant to a tender offer or exchange (other than a tender
offer or exchange by the Company and/or any affiliate thereof) for all or part
of the Company's Common Shares of any class or any securities convertible into
such Common Shares and Employee has elected not to tender or exchange his Common
Shares; (b) the receipt by the Company of a Schedule 13D or other advice
indicating that a person is the "beneficial owner" (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of twenty percent (20%) or
more of the Company’s Common Shares calculated as provided in paragraph (d) of
said Rule 13d-3; (c) the date of approval by shareholders of the Company of an
agreement providing for any consolidation or merger of the Company in which the
Company will not be the continuing or surviving corporation or pursuant to which
shares of capital stock, of any class or any securities convertible into such
capital stock, of the Company would be converted into cash, securities, or other
property, other than a merger of the Company in which the holders of common
stock of all classes of the Company immediately prior to the merger would have
the same proportion of ownership of common stock of the surviving corporation
immediately after the merger; (d) the date of approval by shareholders of the
Company of any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company; (e) the adoption of any plan or proposal for the liquidation (but not a
partial liquidation) or dissolution of the Company; or (f) the date (the
"Measurement Date") on which the individual who at the beginning of a two
consecutive year period ending on the Measurement Date, ceases, for any reason,
to constitute at least a majority of the Board of Directors of the Company,
unless the election, or the nomination for election by the Company's
shareholders, of each new director during such two-year period was approved by
an affirmative vote of the directors (including Employee) then still in office
who were directors at the beginning of said two-year period. Notwithstanding the
foregoing, (i) if any person's ownership interest in the Company increases to
20% or more, solely as a result of the Company repurchase of its shares, or (ii)
Michael D. Siegal increases his ownership interest to 20% or more, such
ownership shall not be considered a Change in Control for purposes of
subparagraph (b) above.

 

 
 

--------------------------------------------------------------------------------

 

 

Upon the occurrence of a Change in Control while Employee is in the employee of
the Company, this Agreement shall become operative.

 

 

2.

Employment, Contract Period.

 

(a)     Subject to the terms and conditions of this Agreement, upon the
occurrence of a Change in Control, the Company shall continue to employ Employee
and Employee shall continue in the employ of the Company for the period
specified in paragraph 2(b) (the "Contract Period"), in the position and with
the duties and responsibilities set forth in Section 3.

 

(b)     The Contract Period shall commence on the date of occurrence of a Change
in Control and, subject only to the provisions of Section 5 and of Section 6
below, shall continue for a period of one (1) year to the close of business on
the first anniversary of such date.

 

3.     Position, Responsibilities, Duties. At all times during the Contract
Period, Employee shall hold the position and have the duties and
responsibilities held by Employee as ___________________________________ of the
Company (Employee's position as of the date of this Agreement) or such other
position, responsibilities, and duties as Employee may have had immediately
before the Change in Control occurred, or to which the Company and Employee may
agree in writing. Throughout the Contract Period, Employee shall devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company, consistent with past practice, except for
reasonable vacations and periods of illness or incapacity, but nothing in this
Agreement shall preclude Employee from devoting reasonable periods of time to
charitable and community activities, and from managing his personal investments.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Compensation During Contract Period.

 

(a)     During the Contract Period, the Company shall pay Employee: (i) a salary
at a rate not less than Employee's base salary in effect immediately before the
occurrence of a Change in Control, or such higher rate as may be determined from
time to time by the Board of Directors of the Company, and (ii) bonuses in
amounts which are not less than the amounts Employee would have received during
the Contract Period if the determination of bonuses during the Contract Period
was made on the same basis as in effect immediately before the occurrence of a
Change in Control. Payments of direct compensation pursuant to this paragraph
4(a) shall be made periodically on the same schedule as in effect immediately
before the occurrence of a Change in Control.

 

(b)     During the Contract Period, Employee shall be and continue to be a full
participant in any and all benefit plans in which executives of the Company
participate and which are in effect immediately before the occurrence of the
Change in Control, including, without limitation, the Employees' 401(k) Plan,
Profit Sharing Plan, automobile allowance, country club dues and any group
insurance, medical, dental, hospitalization or life insurance, disability
insurance and other employee benefit plans, programs, or arrangements or any
equivalent successor plans, programs, or arrangements that may thereafter be
adopted by the Company and provide Employee at least the same reward
opportunities that were provided to him immediately before the occurrence of
such Change in Control (collectively, "Employee Benefits"). Nothing in this
Agreement shall impair or diminish the ability of the Company to modify, amend
or eliminate any Employee Benefit prior to a Change in Control.

 

(c)     During the Contract Period Employee shall be entitled to perquisites,
including, without limitation, an office, secretarial and clerical staff, in
each case at least equal to those attached to his office immediately before the
occurrence of the Change in Control, as well as to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties.

 

5.     Effect of Death or Disability.

 

(a)     If Employee dies during the Contract Period, the Company shall pay
Employee's designated beneficiary (or, in the event of the decease of or failure
to designate a beneficiary, Employee's personal representative) the base salary,
provided for in paragraph 4(a) above for a 12-month period commencing thirty
days (30) after the date of death, but without prejudice to any payments
otherwise due Employee in respect of his death.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     If, during the Contract Period and before his employment hereunder is
otherwise terminated, Employee is prevented due to illness or accident from
performing his duties under this Agreement for a period of six consecutive
months, the Contract Period shall be deemed to end at the end of such six month
period, but without prejudice to any payments otherwise due Employee in respect
of his disability. During the period of any such disability before the end of
the Contract Period, the Company shall pay Employee the compensation provided
for in Section 4, at the rate being paid at the onset of the disability, reduced
by any payments paid to Employee for the same period because of disability under
any disability or pension plan of the Company. If employee recovers from his
disability before the end of the Contract Period, he shall be reinstated as an
active employee for the remainder of the Contract Period under and subject to
all of the terms of this Agreement.

 

6.     Termination Following a Change in Control. Following a Change in Control,
Employee's employment may be terminated during the Contract Period:

 

(a)     by the Company for "cause." For purposes of this Agreement, "cause"
means Employee (i) is convicted of a felony, a crime of moral turpitude or any
crime involving the Company (other than pursuant to actions taken at the
direction or with the approval of the Board of Directors); (ii) is found by
reasonable determination of the Board of Directors made in good faith, to have
engaged after the Change in Control in (A) willful misconduct, (B) willful or
gross neglect, (C) fraud, (D) misappropriation, or (E) embezzlement in the
performance of his duties hereunder; or (iii) breaches in any material respect
the terms and provisions of this Agreement and fails to cure such breach within
ten days following written notice from the Company specifying such breach. The
Company may terminate the Employee's employment hereunder on written notice
given to the Employee at any time following the occurrence of any of the events
described in clauses (i) and (ii) above and on written notice given to the
Employee at any time not less than 30 days following the occurrence of any of
the events described in clause (iii) above. The Employee shall have no right to
receive any compensation or benefit hereunder on and after the effective date of
the notice provided in the preceding sentence other than salary, bonus and other
benefits earned and accrued, and reimbursement under this Agreement for expenses
incurred, prior to the effective date of such notice.

 

(b)     by Employee for "good reason." For purposes of this Agreement, "good
reason" shall mean the occurrence of any of the following:

 

(i)     any reduction in aggregate direct remuneration, or any material
reduction in position, responsibilities, or duties provided for pursuant to this
Agreement or in the aggregate of Employee Benefits, perquisites, or fringe
benefits provided for pursuant to this Agreement;

 

 
4

--------------------------------------------------------------------------------

 

 

(ii)     any good faith determination by Employee that, as a result of a Change
in Control, he is unable to carry out the responsibilities, duties, authorities,
powers, or functions attached to his position as contemplated by this Agreement;

 

(iii)     imposition by the Company of any requirement that Employee's principal
place of work be relocated to a place more than 25 miles from Employee's
principal place of work immediately before a Change in Control or that Employee
travel in connection with his employment to a significantly greater degree than
was customary for Employee immediately before a Change in Control; or

 

(iv)     any liquidation, dissolution, consolidation, or merger of the Company
or transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation, or otherwise) to which all or a
significant portion of its assets have been transferred shall have assumed all
of the duties and obligations of the Company under this Agreement.

 

Termination by Employee for good reason as provided in paragraph 6(b) shall not
be deemed a voluntary termination of employment by Employee for purposes of this
Agreement, any plan, practice, benefit, or arrangement of the Company, or any
other agreement between Employee and the Company.

 

7.     Severance Compensation. If, during the Contract Period and following a
Change in Control which satisfies both a Change in Control as defined in
paragraph 1 above and a change in control event as defined in Treasury
Regulation Section 1.409A-3(i)(5), the Company terminates Employee’s employment
other than for cause pursuant to paragraph 6(a) above or Employee terminates his
employment pursuant to paragraph 6(b) above (the effective date of any such
termination being hereafter referred to as the “Termination Date”), then,
subject to Employee’s obligations with respect to non-competition (paragraph 9),
the Company shall, as severance pay, pay to Employee and provide him and his
dependents, beneficiaries, and estate with the following:

 

(a)     a lump-sum payment, payable as of the first business day occurring after
the sixth (6th) month anniversary of the Termination Date, equal to one times
the average of the last three full calendar years’ Base Salary, Bonus and dollar
value of all Employee Benefits (other than medical, dental, disability and life
insurance coverage); and

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     during a one-year period after the date of termination of employment,
Employee and his dependents, beneficiaries, and estate shall continue to be
entitled to the medical, dental, disability and life insurance coverage referred
to in paragraph 4(b) and the perquisites referred to in paragraph 4(c) as if
Employee's employment were not terminated and continued through the end of such
one year period.

 

 

8.     Limitation on Payments. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefits provided by the Company (or
an affiliate) to the Employee under or outside of the terms of this Agreement
would constitute a "parachute payment" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), the payments or benefits
provided hereunder shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
but only if, by reason of such reduction, the Employee's net after tax benefit
shall exceed the net after tax benefit if such reduction were not made. "Net
after tax benefit" for purposes of this paragraph 8 shall mean the sum of:

 

 

(i)

the total amount payable to the Employee under this Agreement, plus

 

 

(ii)

all other payments and benefits which the Employee receives or is then entitled
to receive from the Company and any of its affiliates that would constitute a
"parachute payment" within the meaning of Section 280G of the Code, less

 

 

(iii)

the amount of federal income taxes payable with respect to the payments and
benefits described in clauses (i) and (ii) above calculated at the maximum
marginal income tax rate for each year in which such payments and benefits shall
be paid to the Employee (based upon the rate in effect for such year as set
forth in the code at the time of the first payment of the foregoing), less

 

 

(iv)

the amount of excise taxes imposed with respect to the payments and benefits
described in clauses (i) and (ii) above by Section 4999 of the Code.

 

All calculations under this paragraph 8 shall be made by the Company in
consultation with its outside auditors, whose fees will be paid by the Company.

 

 
6

--------------------------------------------------------------------------------

 

 

9.     Non-competition. During a period ending one (1) year following the
Termination Date, if Employee is receiving payments under paragraph 7(a),
Employee shall not take a management position with (i) any steel service center
or distributor within those portions of the United States wherein the Company is
conducting business on the Termination Date, or (ii) a business engaged in
direct competition with any other significant business carried on by the Company
on the Termination Date, nor shall he become a principal of or assume control of
a business which so engages in competition on or after the Termination Date;
provided, however, that in no event shall ownership of less than five percent
(5%) of the equity of a corporation, limited liability company or other business
entity, standing alone, be deemed competition with the Company within the
meaning of this paragraph 9. The sole remedy of the Company for breach of this
non-competition covenant shall be the forfeiture of the payments called for
under paragraph 7.

 

10.     Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or Executive to have
Employee remain in the employ of the Company before any Change in Control.

 

11.     Withholding. The Company may withhold from any amounts payable
hereunder, all federal, state, city, or other taxes as may be required pursuant
to any applicable law, or government regulation or ruling.

 

12.     Legal Fees. The Company shall pay and be solely responsible for any and
all attorneys' fees and related fees and expenses incurred by Employee as a
result of any claim, action, or proceeding arising out of the enforcement of, or
any challenge to the validity or enforceability of, this Agreement or any
provision hereof; provided, however, that the Company shall not be obligated to
pay any attorneys' fees or related fees and expenses incurred by Employee in
bringing an unsuccessful action to enforce this Agreement.

 

13.     Notices. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given (i) when
given by personal delivery, (ii) one business day after being sent by overnight
courier service, or (iii) five business days after being mailed by U.S.
registered or certified mail, return receipt request, postage prepaid, to the
addresses set forth below:

 

If to Company:                      Olympic Steel, Inc.

22901 Millcreek Blvd., Suite 650

Highland Hills, OH 44122

 

If to Employee:          

 

 
7

--------------------------------------------------------------------------------

 

 

 

14.

General Provisions.

 

(a)     There shall be no right of set-off or counterclaim in respect of any
claim, debt, or obligation against any payment to Employee provided for in this
Agreement, other than as specifically provided in paragraph 9 above.

 

(b)     This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any rights, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

(c)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio without regard to principles of conflict of law.

 

(d)     In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall remain in full force and effect to the
fullest extent permitted by law. In the event that any provision hereof shall be
determined to be invalid or unenforceable, the parties will negotiate in good
faith to replace such provision with another provision which will be valid or
enforceable which is as close as practicable to the provision held invalid or
unenforceable.

 

(e)     This Agreement shall be binding upon and inure to the benefit of
Employee, his heirs, and legal representative, the Company, and any successor
organization or organizations which shall succeed to substantially all of the
business and property of the Company, whether by means of merger, consolidation,
acquisition of substantially all of the assets of the Company or otherwise,
including by operation of law.

 

(f)     Any reimbursement of expenses or in-kind benefits provided under this
Agreement, that is subject to and not exempt from Section 409A of the Code,
shall be subject to the following additional rules: (i) any reimbursement of
eligible expenses shall be paid as they are incurred (but, solely to the extent
not exempt from Section 409A of the Code, not prior to the end of the six-month
period following his termination of employment); provided that the Employee
first provides documentation thereof in reasonable detail not later than sixty
(60) days following the end of the calendar year in which the eligible expenses
were incurred and that in no event shall any reimbursement be made later than
the end of the calendar year following the calendar year in which such expense
was incurred; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

 
8

--------------------------------------------------------------------------------

 

 

(g)     All references to “termination of employment” or forms and derivations
thereof shall refer to events which constitute a “separation from service” as
defined in Treasury Regulation §1.409A-1(h) and means the Employee’s separation
from service with the Company and all members of the controlled group, for any
reason, including without limitation, quit, discharge, or retirement, or a leave
of absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months or the period for which the Employee’s
right to reemployment is provided either by statute or by contract). “Separation
from service” also means the permanent decrease in the Employee’s service for
the Company and all controlled group members to a level that is no more than 20%
of its prior level. For this purpose, whether a “separation from service” has
occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by the Employee after a certain date or that
the level of bona fide services the Employee will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services if the
Employee has been providing services less than 36 months).

 

(h)     It is intended that the payments and benefits provided under this
Agreement shall either be exempt from application of, or comply with, the
requirements of final regulations under Section 409A of the Code. This Agreement
shall be construed, administered, and governed in a manner that effects such
intent, and the Company shall not take any action that would be inconsistent
with such intent and shall make payments in such time and manner as the Company
determines would minimize or reduce the risk of adverse taxation under Section
409A of the Code. In the event that the Company reasonably determines that any
compensation or benefits payable under this Agreement may be subject to taxation
under Section 409A of the Code, the Company, after consultation with the
Employee, shall have the authority to adopt, prospectively or retroactively,
such amendments to this Agreement or to take any other actions it determines
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A of the Code or (b) comply with the
requirements of Section 409A of the Code. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement and the Company shall have no responsibility
for tax consequences to Grantee (or his or her beneficiary) resulting from the
terms or operation of this Agreement. For purposes of Section 409A of the Code,
any payments or benefits under this Agreement are intended to constitute the
right to a series of separate payments or benefits.

 

 
9

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
day and year first above written.

 

 



OLYMPIC STEEL, INC. 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael D. Siegal, CEO 

 

 

 

 

 

                Employee  

 

 

10

 